IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00250-CV

    IN THE ESTATE OF MICHAEL LEE WIETZIKOSKI, DECEASED



                            From the 77th District Court
                             Limestone County, Texas
                              Trial Court No. 31,878-A


                            ABATEMENT ORDER


       On September 24, 2020, Appellant filed a notice of appeal in this Court appealing

from the trial court’s order naming two alternate executors as co-executors. On October

22, 2020, the trial court signed an order abating the proceedings in the trial court and

ordering the parties to mediation.

       We abate the appeal to the trial court for the purposes detailed in the trial court’s

October 22, 2020 Order. The appeal and all appellate deadlines are suspended as of the date

of this Order.

                                                 PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed October 28, 2020




Estate of Wietzikoski                     Page 2